release number release date date date vil code internal_revenue_service national_office technical_advice_memorandum e exams programs and review internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years invoived date of conference legend foundation corporation grantee l e - i y u n i n w n o t n n n e a t t t e n e n should the first-tier excise_tax due under internal_revenue_code i r c sec_4945 on the foundation’s taxable_expenditure for the years at issue be abated in accordance with sec_4962 facts foundation is a sec_501 organization established in year1 and classified as a private_operating_foundation grantee is a not-for-profit membership entity whose membership at the time of the grants included foundation which held a percent membership interest the president of foundation is also the president of grantee n addition to the president grantee’s board_of directors included the chief financial officer cfo of foundation grantee applied for tax exemption under sec_501 on date1 foundation contributed a total of dollar_figurex on date2 and date3 to grantee for community and economic development at the time of the distributions foundation was aware that grantee was not recognized as exempt under sec_501 in addition foundation and grantee did not enter into a written terms commitment document signed by both parties as required by sec_53_4945-5 in date4 the trustees of grantee decided not to continue the application process and on date5 the service closed grantee's application_for tax exemption for failing to respond to a request for additional information foundation states that it was aware of the decision by grantee to discontinue the process for its application_for exemption in addition the president of foundation as president of grantee was involved in the decision to end the application process foundation states that it did not understand the significance in terms of the grant nor the result disqualification of that decision by grantee grantee’s assets and liabilities were transferred to a disregarded_entity under another organization exempt under sec_501 the grantee which is not tax-exempt continues with its activity limited to holding_real_estate interests during preparation of the form_990-pf foundation as part of its annual review considered the grant funds for expenditure_responsibility at that time foundation knew that grantee had discontinued its application process for sec_501 status but did not request repayment of the funds instead a statement was attached to the originally filed return in accordance with sec_4945 and sec_53_4945-5 to demonstrate that foundation exercised expenditure_responsibility regarding the grants in a letter dated date6 foundation notified the board_of managers of grantee of the repayment issue recalling the dollar_figurex grant and requested repayment of the grant funds within days foundation states that the unexpected repayment request as well as other factors prevented the grantee from immediate access to the funds the grant funds were not repaid until date foundation filed an amended form_990-pf reporting the grants previously reported as qualifying distributions as taxable_expenditures in a letter dated date8 in response to the service’s request for a copy of the terms commitment document foundation stated that during a review of its interaction with grantee for expenditure_responsibility purposes foundation discovered it was missing a key document a terms commitment document signed by both foundation and grantee as required by the regulations foundation stated that due to an oversight by the foundation this key document was never entered into the foundation filed form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code for year ended date on date9 to report the excise_tax on taxable_expenditures under sec_4945 foundation paid the first-tier tax under sec_4945 in addition to penalties and interest calculated through date9 at the time of the filing of the return foundation requested that the initial tax be abated under sec_4962 no notice_of_deficiency with respect to the first-tier tax has been issued law r c sec_508 provides special rules with respect to sec_501 organizations subparagraph a provides that an organization organized after date must notify the secretary that they are applying for recognition of exempt status under sec_501 subparagraph b provides that any such organization that does not notify the secretary as prescribed that it is not a private_foundation shall be presumed to be a private_foundation sec_4945 imposes an initial tax of on a private_foundation for each taxable_expenditure sec_4945 provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation a as a grant to an organization unless such organization i is described in paragraph or of sec_509 ii is an organization described in sec_509 other than an organization described in clause i or ii of sec_4942 or iti is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 ilr c sec_4945 provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary lr c sec_4945 defines the term correction to mean with respect to any taxable_expenditure recovering part or all of the taxable_expenditure to the extent recovery is possible and where full recovery is not possible such additional corrective action as is prescribed by the secretary or_his_delegate by regulations sec_4945 defines the term taxable_period to mean with respect to any taxable_expenditure the period beginning with the date on which the taxable_expenditure occurs and ending on the earlier of a the date of mailing a notice_of_deficiency with respect to the tax imposed by subsection a under sec_6212 or b the date on which the tax imposed by subsection a is assessed sec_4962 provides that if it is established to the satisfaction of the secretary that a taxable_event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_4963 provides that term correction_period means with respect to any taxable_event the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency with respect to the second_tier_tax imposed on such taxable_event sec_1_508-1 provides in part that any organization including an organization in existence on date which is described in sec_501 and which does not notify the commissioner within the time and in the manner prescribed in subparagraph that it is not a private_foundation will be presumed to be a private_foundation subparagraph states that the notice filed under this paragraph may not be relied upon by the organization so filing unless and until the internal_revenue_service notifies the organization that it is an organization described in paragraph or of sec_509 subparagraph provides that respect to a grantor contributor or distributor to any organization for any period after the date on which the internal_revenue_service makes notice to the public such as by publication in the internal_revenue_bulletin that a grantor contributor or distributor to such organization can no longer rely upon the notice or statement submitted by such organization and ii upon any grant contribution or distribution made to an organization on or after the date on which a grantor contributor or distributor acquired knowledge that the internal_revenue_service has given notice to such organization that its notice or statement has failed to establish that such organization either is not a private_foundation or is an operating_foundation i with sec_53_4945-1 provides in part that except as otherwise provided correction of a taxable_expenditure shall be accomplished by recovering part or all of the expenditure to the extent recovery is possible and where full recovery cannot be accomplished by any additional corrective action which the commissioner may prescribe sec_53_4945-5 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts to establish adequate procedures i to see that the grant is spent solely for the purposes for which made ii to obtain full and complete reports from the grantee on how the funds are spent and iii to make full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 provides that in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization sec_53_4945-5 provides that in order to meet the expenditure_responsibility requirements of sec_4945 with regard to the making of a program-related_investment a private_foundation must require that each investment with respect to which expenditure_responsibility must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization sec_53_4945-5 provides that to satisfy the report making requirements of sec_4945 a granting foundation must provide the required information on its annual information_return for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 the report must include i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee v whether the grantee diverted any portion of the funds from the purpose of the grant vi the dates of any reports received from the grantee and vii the date and results of any verification of the grantee’s reports undertaken by or at the director of the grantor foundation in 93_tc_35 the tax_court held that a private foundation's grants to two related private_foundations were taxable_expenditures due to the foundation's failure to comply with the expenditure_responsibility requirements even though as a factual matter the grantor kept itself fully aware of the all three foundations shared a common founder and had officers and recipients’ activities trustees in common the grantor foundation made grants to the other two foundations but failed to obtain the written agreements and annual reports required by sec_53 b or to report the grants to the irs on its form_990-pf as required by sec_4945 acknowledging that the grantor kept itself informed of the activities of the other foundations and that none of the grant money was misspent the court held that there must be strict compliance with the expenditure_responsibility requirements in order to avoid the sec_4945 tax revrul_77_213 1977_1_cb_357 holds that a private_foundation that failed to list on its original annual information_return a grant to an organization not described in either sec_509 or of the code but corrected the omission on an amended_return filed after the due_date has failed to exercise the expenditure_responsibility requirements of sec_4945 with respect to the grant and the grant is a taxable_expenditure h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess in explanation of the abatement provision states a violation of the foundation rules which was due to ignorance of the law is not to qualify for such abatement under sec_4962 delegation_order formerly do-237 rev delegates authority to abate substantial first- tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the area office involved see irm dollar_figure in addition foundation failed to enter into a written terms commitment analysis for the first-tier tax to be abated under sec_4962 the tax assessed must be from a taxable_event due to reasonable_cause and not to willful neglect and the taxable_event was corrected within the correction_period for such event here foundation’s two transfers of funds to grantee are taxable_expenditures within the meaning of sec_4945 and do not satisfy the requirement of sec_4945 because at the time of the transfers grantee was not a public charity described in sec_509 or document signed by the parties as required by sec_53_4945-5 and pursuant to sec_1_508-1 foundation’s argument that it relied on the grantee’s pending application is without merit foundation was fully aware that grantee was not exempt at the time of the grants the standard for whether a grant to an organization is taxable_expenditure is based on whether the grantee has a letter classifying it under sec_509 or grantee did not receive a determination_letter even though the transfers were not made to public_charities foundation might have avoided making taxable_expenditures under sec_4945 had it complied with the expenditure_responsibility requirements of having written agreements describing the terms and commitment signed by the parties as required by sec_53_4945-5 and however it did not do so as discussed in 93_tc_35 there must be strict compliance with the expenditure_responsibility requirements in order to avoid the sec_4945 tax the filing of an amended_return containing the information omitted on the original return will only prevent the imposition of the additional tax’ eg the second-tier tax under sec_4945 for example in revrul_77_213 1977_1_cb_357 a private_foundation failed to list on its original annual information_return a grant to an organization not described in either sec_509 or but corrected the omission on an amended_return filed after the due_date the organization failed to exercise the expenditure_responsibility requirements of sec_4945 with respect to the grant and the grant is considered a taxable_expenditure similarly by failing to enter into the terms and commitment document the contributions to grantee are considered taxable events under sec_4962 sec_4962 does not define ‘reasonable cause other code sections and the regulations including sec_53_4945-1 v indicate that the standard should be ordinary business care and prudence under sec_301_6651-1 and other provisions that impose a reasonable_cause standard determining whether reasonable_cause was shown requires consideration of all the facts and circumstances examples that do not establish reasonable_cause include ignorance of the law a form_990-pf was prepared by a paid professional and they gave no notice that a specifically identified questionable transaction occurred the foundation or related foundation had a similar previous abated tax under sec_4962 under a similar event a situation in which a tax may be abated include a foundation relying in good_faith on the written advice of an attorney or accountant dated prior to the transaction that the transaction was not subject_to chapter excise_tax sec_4962 does not define willful neglect sec_6653 or for returns due after date sec_6662 defines negligence for purposes of the negligence_penalty as including any failure to make a reasonable attempt to comply with the provisions in the generally accepted legal sense negligence is the failure to do something that a reasonable person guided by those considerations that ordinarily regulate the conduct of human affairs willful is would do or doing something that a prudent and reasonable person would not do defined in several places for example sec_53_4945-1 as voluntary conscious and intentional and sec_1_507-1 which provides that no motive to avoid the foundation restrictions is necessary to make an act or failure to act willful but that an act or failure to act is not willful if the foundation does not know that it is an act to which the foundation rules apply thus the term willful neglect implies a voluntary conscious and intentional failure to exercise the care that a reasonable person would observe under the circumstances to see that the standards were observed despite knowledge of the standards or rules in question a finding that a violation was caused by willful neglect will preclude abatement of the first-tier tax but a mere finding of no willful neglect does not in itself justify abatement here foundation submitted no evidence that they had reasonable_cause foundation argues that it relied on grantee's pending application in making the grant however as noted above the grantee cannot be treated as an organization described as a public charity in sec_509 unless the organization receives a determination_letter from the internal_revenue_service describing the organization as a public charity foundation also argues that the failure to enter into a written terms commitment document was simply due to an oversight by the foundation and that foundation has going forward ensured that any subsequent grants that it makes are subject_to a written terms commitment document demonstrating foundation’s good_faith efforts in complying with the statutory requirements under sec_4962 the taxable_event must be corrected within the correction_period as provided in sec_4963 and sec_53_4963-1 the correction_period begins with the date on which the taxable_expenditure occurred and end sec_90 days after the mailing of a notice_of_deficiency with respect to the second-tier tax sec_4961 allows the abatement of the second-tier tax if a taxable_expenditure is corrected during the correction_period the second-tier tax imposed is not assessed and if assessed the assessment is abated sec_53_4961-1 here the correction_period remains open because foundation self-assessed the first-tier tax closing the taxable_period and then corrected the event prior to the service issuing a statutory_notice_of_deficiency with respect to the second-tier tax based on the above facts and circumstances foundation has failed to show that the taxable_event was due to reasonable_cause factors showing lack of reasonable_cause include foundation failing to enter into a terms commitment agreement as required by the regulations to exercise expenditure_responsibility and lack of explanation or documentation indicating that foundation consulted with or sought professional advice before making the grants other factors that show a lack of reasonable_cause was that foundation was aware that grantee had not received exemption and that the grants made by foundation to grantee were subject_to sec_4945 as a taxable_expenditure indicated by the close ties of the foundation and the grantee the president of foundation is also president of grantee and foundation’s cfo is on grantee's board_of directors in addition the expenditure_responsibility statements submitted with the originally filed return and the amended_return do not satisfy the strict compliance requirements of sec_53_4945-5 and the request to abate the tax is denied by the acting director exempt_organizations based on the foregoing facts we find that the first-tier excise_tax due under sec_4945 of the code on foundation’s taxable_expenditure for the year at issue should not be abated in accordance with sec_4962 foundation has not established reasonable_cause to justify abatement of the taxes a copy of this memorandum is to be given to sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
